Citation Nr: 1026753	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  06-30 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD) and hiatal hernia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel

INTRODUCTION

The Veteran had active military service from May 1951 through 
April 1953, and from July 1955 through October 1956. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
The Veteran's claims file was subsequently transferred to the 
Atlanta RO.

In May 2009, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the Atlanta, Georgia RO.  A 
transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

During the pendency of the appeal, by way of a February 2010 
rating decision, the Veteran's claim for service connection for 
residuals of shrapnel wound of the right chest was granted.  As 
this represents a full grant of the benefit sought on appeal, no 
further action is required by the Board.


FINDING OF FACT

The Veteran's gastroesophageal reflux disease (GERD) and hiatal 
hernia are not attributable to military service.


CONCLUSION OF LAW

The Veteran does not have GERD or a hiatal hernia that is the 
result of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
attempt to obtain on behalf of the claimant, and (3) any evidence 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a claimant 
regarding the information necessary to substantiate a claim.  The 
new version of 38 CFR 3.159(b)(1), removes the portion of the 
regulation which stated that VA would request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in November 2004, 
prior to the initial adjudication of the claim.  Specifically 
regarding VA's duty to notify, the notifications to the Veteran 
apprised him of what the evidence must show to establish 
entitlement to service connection, what evidence and/or 
information was already in the agency of original jurisdiction's 
(AOJ's) possession, what additional evidence and/or information 
was needed from the Veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on the 
Veteran's behalf.  

While the notifications did not include the criteria for 
assigning disability ratings or for award of an effective date, 
see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
because the Veteran's claim will be denied, these questions are 
not now before the Board.  Consequently, a remand is not 
necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Regarding VA's duty to assist, the AOJ obtained the Veteran's 
service treatment records (STRs), VA and private treatment 
records, and provided an examination in furtherance of his claim.  
The Board notes that a VA examination with respect to the issue 
on appeal was obtained in November 2009.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA opinion obtained in this 
case is adequate, as it was predicated on consideration of the 
STRs, and VA and private medical records in the Veteran's claims 
file, and addressed all of the pertinent evidence of record, 
including the in-service notation related to gastritis, the 
Veteran's lay statements regarding the date of onset of his 
stomach problems, and continuity of symptomatology since service.  
Accordingly, the Board finds that VA's duty to assist with 
obtaining a VA examination or opinion with respect to the issue 
on appeal has been met.  38 C.F.R. § 3.159(c)(4).  In summary, no 
duty to assist was unmet.

II. Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any injury or disease diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, service connection 
requires (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, of 
in-service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  Further, it is not enough that an injury 
or disease occurred in service; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic diseases, including peptic ulcer disease, may be 
presumed to have been incurred in or aggravated by active 
military service if shown to a compensable degree within one year 
of separation from qualifying active service.  38 C.F.R. 
§§ 3.307, 3.309. 
 
The Veteran contends that he started having stomach problems, 
which he believed to be ulcers, while stationed in Germany in 
1951, and felt that his stomach problems were due to the stress 
of being in the military.  He stated that he has continued to 
experience stomach problems ever since discharge, noting that he 
has self-medicated throughout the years with over the counter 
medications.  See September 2006 substantive appeal (Form 9) and 
May 2009 Board hearing.

Here, the Veteran's STRs contain several entries referencing 
complaints and treatment related to gastrointestinal problems.  
Specifically, a June 1951 entry noted that the Veteran presented 
complaining of a nervous stomach, a July 1951 gastrointestinal 
(GI) series noted that the esophagus, stomach, and duodenum were 
normal except for evidence of gastritis, and September and 
October 1956 entries noted recurring vomiting after meals for the 
past three years, especially when the Veteran stood up and moved 
around directly following his meals.  Another GI series was 
ordered in October 1956, and the esophagus, stomach and duodenum 
were found to be normal, with no gastric retention at the end of 
three hours.  A September 1956 discharge examination reflected a 
normal clinical evaluation for the abdomen and viscera (including 
hernia).

The first post-service evidence of gastrointestinal problems is a 
1994 progress note by M.C., M.D., reflecting a diagnosis of 
gastroenteritis, noting that the Veteran ate something that made 
him sick.  The Veteran was not diagnosed with GERD and a hiatal 
hernia, until October 2004, when an upper GI series was conducted 
and revealed a small hiatal hernia with mild esophageal reflux 
and evidence of mild duodenitis or peptic ulcer disease.

The Veteran was afforded a VA examination in November 2009.  At 
this examination, the Veteran reported his belief that his GERD 
and hiatal hernia began in 1951, noting that he developed 
abdominal pain and sought medical attention at that time.  The 
examiner noted that there was a history of nausea several times 
daily following any meal, and noted that there was also a history 
of regurgitation several times daily.  A UGI series was conducted 
which revealed a moderate sized sliding hiatal hernia, without 
esophageal reflux or esophageal mass or stricture.  The stomach, 
duodenum, and the rest of the visualized small bowel appeared 
normal.  There was no evidence of ulceration, neoplasm or 
obstruction.  The impression provided was hiatal hernia without 
reflux.  Regarding whether the Veteran's in-service 
gastrointestinal problems were related to his currently diagnosed 
hiatal hernia and GERD, the examiner opined that the 
gastrointestinal condition noted in service, primarily gastritis, 
was less likely than not related to his current hiatal hernia, 
and noted that GERD was not found on examination.  The examiner 
explained that although GERD, hiatal hernia and gastritis could 
exist at the same time, the disabilities were all separate 
entities, and there was not a cause and effect relationship 
between gastritis and the development of GERD or hiatal hernia.  
Therefore, after reviewing the claims file, the examiner 
determined that the Veteran's gastritis while in service was less 
likely than not related to his current hiatal hernia.

In this case, although the Veteran is currently diagnosed with a 
hiatal hernia and GERD, and the STR's document gastrointestinal 
problems, including a "nervous stomach" (see June 1951 entry), 
recurring vomiting after meals, (see September and October 1956 
entries), and gastritis (see July 1951 GI series); a November 
2009 VA examiner determined that the in-service gastrointestinal 
disability-gastritis, was unrelated to the Veteran's currently 
diagnosed hiatal hernia.  The examiner explained that it was 
possible for GERD, a hiatal hernia, and gastritis to exist 
concurrently, noting that these three gastrointestinal 
disabilities were separate entities, and there was no cause and 
effect relationship between the Veteran's gastritis noted in 
service and his later diagnosed hiatal hernia and GERD.  In 
essence, the examiner explained that gastritis was not a 
precursor or prodromal sign of the Veteran's later diagnosed 
hiatal hernia and GERD; rather it was an entirely separate 
disability, with no relationship to hiatal hernia and GERD.

Further evidence which supports the 2009 examiner's assessment 
that currently diagnosed GERD and hiatal hernia are not related 
to the in-service diagnosis of gastritis, is the fact that the 
September 1956 separation examination revealed a normal clinical 
evaluation for the abdomen and viscera, with no evidence of a 
hernia; and the first post-service diagnoses of GERD and hiatal 
hernia is not until 2004, decades after the Veteran's 1956 
discharge from service.  Therefore, the evidence reveals that 
even though the Veteran experienced gastritis during service, by 
discharge in 1956, he no longer had any notable disability of the 
abdomen or viscera, and there is an absence of documented 
gastrointestinal problems for decades after discharge, 
specifically until 1993 when the Veteran was found to have 
gastroenteritis (stomach flu), and finally in 2004, he was 
diagnosed with GERD and hiatal hernia.

Although the Veteran is competent to state that he has 
experienced gastrointestinal problems ever since service because 
certain gastrointestinal problems are observable by a lay person, 
including nausea and vomiting, etc., (see  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994)), the Board does not find the Veteran's 
statement regarding continuity of gastrointestinal symptomatology 
ever since discharge up until the present time to be credible.  
As discussed above, the Veteran's 1956 discharge examination 
reflected a normal clinical evaluation for his abdomen and 
viscera (including no evidence of a hernia), and the record is 
devoid of complaints related to the Veteran's stomach until the 
1990's, more than thirty years after discharge from active duty 
service.  However, irrespective of whether or not the Veteran has 
continued to experience gastritis ever since discharge, the 
salient point to make is that the 2009 VA examiner specifically 
noted that gastritis can exist at the same time as a diagnosis of 
GERD and/or hiatal hernia, and that there is no cause and effect 
relationship between an earlier diagnosis of gastritis and the 
later development of GERD and/or a hiatal hernia.

In conclusion, the Board finds that a nexus does not exist 
between military service and any currently demonstrated GERD and 
hiatal hernia.  Although the Veteran was diagnosed with gastritis 
in 1951, his 1956 discharge examination reflected a normal 
clinical evaluation for his abdomen and viscera (including no 
evidence of a hernia), and the first post-service evidence of 
GERD or a hiatal hernia was not shown until 2004, decades after 
discharge.  But perhaps most significantly is the fact that the 
November 2009 VA examiner determined that it was less likely than 
not that the in-service diagnosis of gastritis was related to 
currently diagnosed hiatal hernia, noting that all three 
disabilities-GERD, hiatal hernia, and gastritis, are distinct 
disabilities that can co-exist, as opposed to gastritis 
representing an early symptom of the later diagnosed GERD and 
hiatal hernia.  For these reasons, the Board finds that the 
preponderance of the evidence is against the claim.

Finally, as noted above, a GI series revealed mild duodenitis or 
peptic ulcer disease in 2004, however, as this diagnosis was 
rendered 40 years after discharge, the presumption related to 
chronic diseases manifested to a compensable degree within a year 
of discharge does not apply.  See 38 C.F.R. §§ 3.307, 3.309


ORDER

Service connection for gastroesophageal reflux disease (GERD) and 
hiatal hernia is denied.



               ____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


